Judgment, Supreme Court, New York County (George Daniels, J.), rendered December 15, 1998, convicting defendant, upon his plea of guilty, of robbery in the second degree, criminal possession of a controlled substance in the third degree and bail jumping in the first and second degrees, and sentencing him to an aggregate term of 5 to 11 years, unanimously affirmed.
Defendant’s motion to withdraw his plea was untimely, since the record establishes that it was made after the sentence was imposed (see, CPL 220.60 [3]). In any event, defendant’s asserted ground would not have been a valid basis for withdrawal of the plea. Defendant’s request was based entirely upon his dissatisfaction with his negotiated sentence. Accordingly, no further inquiry would have been necessary.
We perceive no abuse of sentencing discretion. Concur— Nardelli, J. P., Williams, Wallach, Rubin and Friedman, JJ.